Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:the prior art fails to disclose or render obvious  
a plurality of recesses dispersed along the first direction at intervals in the interior skin, wherein the core thickness at each of the plurality of recesses is a reduced core thickness compared to a maximum core thickness, and wherein each of the plurality of recesses defines a pair of spaced-apart support surfaces; a pocket formed in each of the plurality of recesses between the pair of support surfaces, the pocket formed at least partially through the core, without extending into or through the exterior skin, wherein the core thickness at the pocket is less than the reduced core thickness; and a plurality of logistics profile inserts attached to the respective support surfaces of the plurality of recesses so that, at each of the plurality of recesses, a portion of the corresponding logistics insert including a track elongated along the second direction is received within the pocket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612